Case 2:17-cv-11910-MAG-DRG ECF No. 457-68 filed 10/23/18   PageID.12061   Page 1 of
                                      47




             EXHIBIT 8
Case 2:17-cv-11910-MAG-DRG ECF No. 457-68 filed 10/23/18            PageID.12062     Page 2 of
                                      47


                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION
  USAMA JAMIL HAMAMA, et al.,

        Plaintiffs/Petitioners,
                                                        Case No. 2:17-cv-11910
                                                        Hon. Mark A. Goldsmith
  v.
                                                        Mag. David R. Grand
  REBECCA ADDUCCI, et al.,
                                                          Class Action
        Defendants/Respondents.


                        DECLARATION OF DANIEL SMITH

  I, Daniel Smith, make this declaration based upon my own personal knowledge

  and if called to testify, I could and would do so competently as follows:

  QUALIFICATIONS:

         1.      I am a researcher specializing in Iraq who has been living primarily in
  the Iraqi cities of Baghdad, Sulaimaniya, and Erbil (where I now live) since 2007.

         2.     From 2010 to 2013, I worked for Human Rights Watch, for which I
  took part in or led multiple investigations into human rights abuses in Iraq and
  contributed to multiple public reports, including as primary author, including
  topics such as torture, arbitrary and secret detention, violence against and arrest of
  peaceful demonstrators, mass executions, failure to enforce legislation banning
  female genital mutilation, and destruction caused by Iran in populated areas of
  North Iraq.

          3.    From 2009 to 2013, I was a research consultant for the International
  Crisis Group (ICG), contributing to several major reports on Iraq by conducting
  dozens of interviews with all levels of politicians, security officials, party officials,
  tribal leaders, and religious figures, as well as collecting and organizing ongoing
  current events, legislation, and Supreme Court decisions.

                                              1
Case 2:17-cv-11910-MAG-DRG ECF No. 457-68 filed 10/23/18          PageID.12063     Page 3 of
                                      47


         4.     In 2012, I began working as a consultant, advocate and field
  protection coordinator for emergency cases, focusing on targeted LGBT youth, for
  the International Refugee Assistance Project (IRAP), a U.S.-based legal assistance
  and resettlement organization.

         5.    For over a decade, I have contributed to, or been interviewed by,
  multiple news publications on Iraq-related issues. I have given several public
  presentations on Iraq, including as the featured panel member at a roundtable
  discussion at the Council on Foreign Relations. I have also been a participant on
  multiple discussion panels in Iraq, on topics including general human rights in
  Iraq, human trafficking, women’s rights, freedom of speech, personal status laws,
  and proposed draft legislation. For the September 25, 2017 independence
  referendum, I was credentialed as an international election observer by the Kurdish
  Regional Government’s (KRG) Independent High Elections and Referendum
  Commission.

         6.     Relationships with Iraqi government officials at all levels are critical
  for me to be effective in my work, including obtaining information about current
  Iraqi government policies. Iraq is a society where personal relationships are very
  important, and I have accordingly cultivated relationships with government
  officials whom I can call upon as needed. My general approach is one of
  maintaining contact with a variety of governmental and non-government actors to
  try to keep my knowledge as nuanced and up to date as possible. Because the
  situation in Iraq can change very quickly, background expertise about the country
  is often insufficient. Rather, current and sustained contacts are essential to
  understanding the political situation. The fact that I live in Iraq facilitates my
  ability to develop and maintain such contacts.

         7.     I keep in regular contact with numerous key figures in Iraqi politics,
  security forces, lawyers, judges, and others. Some mid-level politicians with
  whom I’ve had a close working relationship for over a decade have sometimes
  risen to high level positions, such as Speaker of Parliament and Vice-President. I
  am familiar with the respective responsibilities of various Iraqi government
  ministries, both in terms of their official responsibilities and in terms of how things
  are handled in practice. I have a good understanding of the relationships between
  key political players in Iraq.

        8.    I also have close relationships with multiple Iraqi human rights
  organizations focusing on arrest, detention and torture practices of Iraqi security

                                             2
Case 2:17-cv-11910-MAG-DRG ECF No. 457-68 filed 10/23/18        PageID.12064    Page 4 of
                                      47


  forces, women’s rights, freedom of expression, minority rights, and various violent
  manifestations of Iraqi sectarianism.

         9.    In addition, as part of my research and advocacy efforts over the
  years, I have kept regular contact with various international organizations,
  including the United Nations (UN), the United Nations High Commissioner for
  Refugees (UNHCR), the International Organization for Migration (IOM), and the
  International Committee of the Red Cross (ICRC). I also met regularly with
  multiple officers of the US Department of State at the US Embassy in Baghdad,
  and assisted in the drafting of the Iraq section of the 2011 and 2012 Country
  Reports on Human Rights Practices by confirming various human rights abuses
  with political officers authoring the reports.

         10. Since 2013, I have submitted reports on Iraq country conditions in
  over 20 immigration court proceedings in the United States and Canada.
  Sometimes I have appeared as a fact witness; other times I have been qualified and
  provided testimony as an area expert. In addition, it my understanding that
  declarations I have drafted about Iraqi country conditions have been widely used
  by Hamama class members to support both their motions to reopen and merits
  cases. I also previously submitted a declaration in this case, ECF 84-6, which
  outlines the dangers facing the Hamama class members if they are returned to Iraq.

         11. In connection with its representation of the putative primary class and
  certified subclasses in Hamama v. Adducci, the American Civil Liberties of
  Michigan (ACLU) has retained me to conduct various on-the-ground research
  projects in Iraq. I am now paid by the hour for my work on this matter, although I
  have in the past worked on this case pro bono. This payment is in no way
  contingent on the substance of my opinions or analysis.

        12.    A c.v. outlining my qualifications more fully is attached.

  IRAQ HAS LONG OPPOSED INVOLUNTARY REPATRIATIONS

         13. As a result of continued political turmoil in Iraq, large numbers of
  Iraqis have fled the country for decades, but this has spiked in the years since the
  2003 regime change and the intense violence that has followed. There are large
  diaspora communities not just in the United States, but also in Europe and
  throughout the Middle East, among other regions. Many of these individuals left
  Iraq years ago as refugees or asylees, and have long since integrated into their new
  homelands. Those that left Iraq before 2003 are utterly unfamiliar with the drastic
                                            3
Case 2:17-cv-11910-MAG-DRG ECF No. 457-68 filed 10/23/18                     PageID.12065       Page 5 of
                                      47


  changes in everyday life that have occurred since. Multiple Iraqis I have
  interviewed who left before 2003 and returned from the U. S. years later have had
  extreme difficulty reintegrating and have often faced suspicion as a result, leading
  to violence, arrest, extended detention, and being targeted by armed militias as a
  result.

         14. The Iraqi government has long opposed involuntary repatriation of
  Iraqi nationals, for principled, practical, and political reasons.

         15. First, many Iraqi government officials oppose forcible repatriations on
  humanitarian grounds. There are many reasons for this, including the fact that so
  many Iraqis, including the political leadership, have families abroad. Another
  reason is that, over the past 15 years, it has become a prominent issue after
  multiple previous state efforts to pressure or coerce repatriated Iraqis or internally
  displaced persons (IDPs) to their areas of origin when the areas were extremely
  unsafe, or when the effort was perceived as part of a program of state-sanctioned
  forced displacement or ethnic cleansing. As a result of repeated national and
  international criticism of this, it is a familiar issue. To avoid strong negative
  reactions from the press or the populace, Iraqi officials and agencies routinely
  stress in public statements that any returns, internal or external, must be voluntary.

        16. Second, as a practical matter, forcible repatriations are extremely
  challenging for Iraq, as is consistently reported by international organizations
  responsible for much of the coordination of the management and protection of
  displaced Iraqis such as UNHCR1 and the International Organization for Migration
  (IOM), among others.


  1
      A UNHCR report clarifying the agency’s position on Iraqi returns, states:

           In the current circumstances, with large-scale internal displacement, a serious
           humanitarian crisis, mounting intercommunal tensions, access/residency restrictions in
           virtually all parts of the country and increasing pressure exercised on IDPs [internally
           displaced persons] to prematurely return to their areas of origin following the retaking of
           these areas from ISIS, UNHCR does not consider it appropriate for States to deny
           persons from Iraq international protection on the basis of the applicability of an internal
           flight or relocation alternative. An internal flight or relocation alternative would only be
           available in the exceptional circumstances where an individual can legally access and
           remain in the proposed area of relocation, would not be exposed to a new risk of serious
           harm there, and has close family links in the proposed area, with the family willing and
           able to support the individual. In light of the difficult humanitarian conditions in many
           parts of the country, especially in areas hosting large numbers of IDPs, family members
                                                     4
Case 2:17-cv-11910-MAG-DRG ECF No. 457-68 filed 10/23/18                    PageID.12066       Page 6 of
                                      47


         17. The Iraqi government has shown an inability to return and reintegrate
  nearly two million remaining internally displaced persons (IDPs) and effectively
  replace their missing identity or other civil documentation.2 This is the case for
  populations who have never left Iraq, for whom there is no stigma as a result of
  being perceived as overly Americanized, and who are not known or suspected to
  have committed serious crimes abroad. When the Iraqi government does not have
  the capacity to facilitate the reintegration and issuance of crucial identity
  documents even for women and children among populations one would expect to
  be a high priority, there is no indication that there would be sufficient capacity, nor
  motivation, to do so with members of the Hamama class.

         18. These concerns are heightened when those returning speak little or no
  Arabic (or another language spoken in the area they are from or would be returned
  to), do not know the culture, and have few or no family connections in Iraq – a
  society where family connections are critical to functioning effectively in society.

       19. Finally, because many countries other than the United States also
  would like to repatriate Iraqi nationals, Iraq government officials who have long
  opposed forced returns or the return of Iraqis without valid Iraqi identification, and

         who are themselves in a situation of internal displacement would generally not be
         considered as being able to provide such support.

  It should be noted that although the threat from ISIS described in other parts of this report has
  changed since publication, all the factors and conditions described in these portions remain
  current. The report continues:

         Returnees must undergo security screening and obtain approval to return from various
         local actors in return areas, including the military force controlling the area, local
         authorities and tribes. In some areas, returns have been delayed by local actors who assert
         that the areas first need to be fully secured and demined and services re-established.
         However, returns have reportedly also been prevented on the basis of discriminatory
         criteria, including on account of IDPs’ ethnic/religious profile and/or perceived political
         opinion.

  UNHCR, UNHCR Position on Returns to Iraq, (Nov. 14, 2016), available at
  http://www.refworld.org/pdfid/58299e694.pdf.
  2
    The latest figures released by UNHCR put the number of IDPs at 1,953,984, 11% of whom are
  still missing civil documentation. See UNHCR, Iraq Protection Update - July 2018, available at
  https://reliefweb.int/sites/reliefweb.int/files/resources/20180820%20Iraq%20Protection%20Upda
  te%20-%20July%202018.pdf.

                                                   5
Case 2:17-cv-11910-MAG-DRG ECF No. 457-68 filed 10/23/18                 PageID.12067       Page 7 of
                                      47


  have acted to block them, are necessarily concerned about setting a precedent for
  repatriations from one country that would lead to large numbers of repatriations
  from other countries as well.

  IRAQ’S CURRENT POSITION CONTINUES TO BE ONE OF OPPOSING
  INVOLUNTARY REPATRIATIONS.

         20. It is my understanding that U.S. government officials have
  represented to the Court that Iraq’s longstanding policy opposing involuntary
  removals has changed, and that there is now no barrier on the Iraqi side to
  deporting the approximately 1400 Iraqi nationals in the U.S. who have or had final
  orders. That is not the case. There are several recent Iraqi government documents
  reaffirming Iraq’s opposition to involuntary repatriations.

          21. On March 8, 2018, the Iraqi Ministry of Migration and Displacement
  sent a letter regarding “forced return of Iraqi refugees” to the Iraqi Ministry of
  Foreign Affairs. The letter is signed by Dr. Jassim Mohamed Mohamed Ali [al-
  Jaff], the Iraqi Minister of Migration and Displacement. The Ministry of Migration
  and Displacement has jurisdiction over relevant policies of repatriation and
  resettlement.3 A copy of the letter in Arabic is attached as Exhibit A, and a
  certified translation as Exhibit B.

         22.    The letter states:

                Based on the principle of protecting and caring for Iraqis abroad
                and in accordance with the human rights international laws and
                resolutions of, principles of the International Community and
                policy of our ministry, since it was established, we refuse the
                principle of forced return of Iraqis abroad or any other
                nationals, because it conflicts with humanitarian laws and
                principles.

  3
    As stated in section 2 of the 2004 order establishing the Ministry of Migration and
  Displacement (MOMD), “The MOMD shall be responsible for all matters pertaining to Iraqi
  refugees and displaced persons, including but not limited to matters associated with their
  repatriation, relocation, resettlement, and reintegration.” It continues: “The MOMD shall develop
  policies and implement repatriation, relocation, resettlement, and reintegration programs as are
  needed to give effect to this Order.” CPA Order Number 50, Jan. 10, 2004, available at
  https://govinfo.library.unt.edu/cpa-iraq/regulations/ 20040112_CPAORD50_ MODM.pdf.

                                                 6
Case 2:17-cv-11910-MAG-DRG ECF No. 457-68 filed 10/23/18                PageID.12068      Page 8 of
                                      47


         23. The letter further notes that, as an alternative solution, individuals can
  be allowed to return voluntarily. The letter requests the assistance of the Iraqi
  Foreign Ministry to inform Iraqi missions abroad.

         24. On March 25, 2018, the Iraqi Ministry of Foreign Affairs sent a copy
  of the Ministry of Migration and Displacement’s letter to Iraq missions and
  consulates abroad, along with a cover letter signed by Dr. Ahmed Nayef Rashid Al
  Dulaimi, the Head of the Consular Department.

         25. The Ministry of Foreign Affairs cover letter summarizes the contents
  of the Ministry of Migration and Displacement’s letter, and instructs the missions
  and consulates to “[k]indly take notice and the necessary action to coordinate with
  those countries to reduce this serious phenomenon that affects Iraqis abroad.” This
  consular cable implicitly acknowledges the lead policymaking role of the Ministry
  of Migration and Displacement in this area.

         26. When I first received a copy of these two letters from the Hamama
  class counsel, I verified their authenticity by contacting Director General of the
  Ministry’s Information Directorate and Assistant to the Minister, Iman N. Hendi.
  Ms. Hendi not only confirmed that the letters are authentic, but reiterated that the
  government of Iraq remains opposed to involuntary repatriations.

          27. On August 1, 2018, Ms. Hendi emailed me a copy of an additional
  letter from that ministry to the Ministry of Foreign Affairs, dated July 29, 2018.
  The letter is likewise signed by Dr. Jassim Mohamed Mohamed Ali, Minister of
  Migration and Displacement. On August 8, Ms. Hendi provided me an embossed,
  official copy which I sent to Class Counsel in the United States.4 A copy of that
  letter is attached as Exhibit C. A certified translation of the letter is attached as
  Exhibit D. Exhibit E is a copy of the email I received from Ms. Hendi on August
  1st to which the letter was attached.

         28.    The July 29th Ministry of Migration and Displacement letter states:

                We have received information indicating that some countries
                which host Iraqi nationals intend to forcibly return them,
                particularly, the EU countries and the USA. Since this issue

  4
   The Hamama Class Counsel have the official copy, and can provide it to the Court for review if
  desired.

                                                 7
Case 2:17-cv-11910-MAG-DRG ECF No. 457-68 filed 10/23/18                 PageID.12069      Page 9 of
                                      47


                contravenes the policy of the State and international law and
                norms, please ensure that all our embassies and consulates in
                the countries that host Iraqi nationals are ensuring they are not
                subject to deportation or forced return.

          29. In addition to being sent to the Iraqi Ministry of Foreign Affairs, the
  letter is copied to the Iraqi Ministry of the Interior and the Iraqi Ministry of
  Transportation, so that they may “take the necessary actions to ensure forcibly
  returned nationals are not taken in.” The fact that the letter is copied to those
  ministries is significant, as the Ministry of the Interior (the police) has jurisdiction
  over immigration procedures at all airports and borders, and the Ministry of
  Transportation has jurisdiction over all airlines or aircraft flying to or from Iraqi
  airports. The inclusion of those ministries, who were not included on the first
  letter, seems clearly intended to ensure that those ministries participate in efforts to
  prevent forcible repatriations.

         30. A statement which was first posted on the Ministry of Migration and
  Displacement’s official website in January 2018, and remains posted there, reads,
  “The government’s policy is clear and consistent with regard to the subject of the
  return of asylum seekers from abroad, stressing the importance of encouraging the
  voluntary return of asylum seekers from abroad and the refusal of forcible returns
  from those countries.”5

        31. After the British government threatened to return multiple Iraqis
  involuntarily for repatriation, the Iraqi Parliament passed a resolution on May 3,
  2017 to, in the words of the MP from the Legal Committee who introduced it,
  “demand that the government and the Ministry of Foreign Affairs take measures to
  block the forcible return of Iraqi refugees who do not volunteer to do so.” 6

         32. Iraqi government officials have also repeatedly made statements to the
  media reiterating Iraq’s opposition to and refusal of involuntary repatriations, such
  as an article in AI-Monitor from January 2018 that quotes the Minister of

  5
    The statement continued, “The ministry is continuing to coordinate with all European countries
  and through United Nations organizations for the purpose of returning Iraqis who want to return
  to the country voluntarily and refused to return them forcibly.” MOMD, (Jan. 14, 2018),
  available at https://momd.gov.iq/Posts/Article?id=7024.
  6
    A lawmaker collects signatures to issue a resolution preventing the forcible return of Iraqi
  refugees, ALSUMARIA (May 3, 2017), available at https://www.alsumaria.tv/news/202767/#.

                                                 8
Case 2:17-cv-11910-MAG-DRG ECF No. 457-68 filed 10/23/18                  PageID.12070       Page 10
                                    of 47


  Displacement and Migration as saying, “The chief of mission of the International
  Organization for Migration said in a meeting that the organization would look into
  a coordination mechanism with EU countries to prevent any forced return of Iraqi
  emigrants,” and his Deputy Minister Jasser al-Attiyya as saying, “The Iraqi
  government rejects forced returns, as we have understandings with some European
  countries concerning how necessary it is not to take any measures concerning
  forced returns.” In the same article, the Head of the Iraqi Parliament’s Foreign
  Relations Committee, Abdul Bari Zebari, “called upon the Iraqi government to not
  accept any negotiations with the European Union concerning forcibly returning
  Iraqi immigrants, as he suggests that returning them should be voluntary, not
  compulsory.” 7

         33. When the government of Finland threatened to return Iraqis against
  their will in spite of the Iraqi government’s policy, Iraq’s Ambassador to Finland
  Matheel al-Sabdi said Iraq “unequivocally” would not allow it, saying, “The Iraqi
  authorities, first of all, they [planeload of deportees] will not have permission to fly
  from Finland to Baghdad and get permission to land.” “Secondly, if they put them
  on commercial flights they [deported asylum seekers] will not be accepted
  at Baghdad International Airport.”8 When the government of Finland attempted to
  do this anyway earlier this summer, Iraq refused to accept deportees who had
  arrived in Baghdad from Finland. Iraq sent the deportees back to Helsinki on at
  least two separate occasions because they were not returning voluntarily and had
  no passports, even though they had been issued temporary one-way Finish travel
  documents.9




  7
   Mustafa Saadoun, Baghdad objects to European plans to forcibly repatriate Iraqis, AI-
  MONITOR (Jan. 26, 2018), available at http://english.ankawa.com/?p=20171.
  8
    Enrique Tessieri, Iraq will not accept forced deportations from Finland, MIGRANT TALES
  (Jan. 16, 2018), available at http://www.migranttales.net/ambassador-matheel-dhayif-al-sabti-
  iraq-will-not-accept-forced-deportations-from-finland/.
  9
    An article from June 2018 reads, “‘The Iraqi police refused to accept them because they said
  that they were not returning voluntarily and that they had no passports,’ Yusuf explained. Finnish
  police confirmed the events described by Yusuf, but declined to offer any further comment
  on the issue.” Iraq bounces deportees over travel documents, SPUTNIK (June 19, 2018),
  available athttps://sputniknews.com/europe/201806191065540858-finland-iraq-deportation/.

                                                  9
Case 2:17-cv-11910-MAG-DRG ECF No. 457-68 filed 10/23/18                  PageID.12071      Page 11
                                    of 47


        34. Iraq’s policy of refusing involuntary repatriations is not new; it is the
  longstanding policy of the government of Iraq.10

         35. It is my understanding that American officials have represented to the
  Court that they will be able to obtain travel documents from the Iraqi Ministry of
  Foreign Affairs for class members, regardless of whether class members desire to
  return to Iraq. While the Ministry of Foreign Affairs is the Iraqi government
  ministry that is most likely to be the target of direct pressure from the U.S. State
  Department and other U.S. authorities regarding the repatriations, and while this
  pressure could lead to a small number of Iraqi travel documents being issued in
  specific cases, in my professional opinion it is unlikely that the Iraqi government
  as a whole will abandon its longstanding policy, and therefore unlikely that large
  scale involuntary deportations can be accomplished.

         36. When inquiring into this subject over the last several weeks with
  officials from both the Iraqi Embassy in Washington and the Ministry of Foreign
  Affairs in Baghdad, I was repeatedly told that it was “a sensitive issue.” Officials
  from the Ministry of Foreign Affairs told me that there was a substantial amount of
  pressure from the U.S. government to accept forced returns, against their policy.
  For this reason, they said they were hesitant to publicly state that they would not
  cooperate with U.S., in order to avoid negative diplomatic consequences, but
  instead would just continue to state that forced returns were against Iraqi policy. I
  was told by more than one Iraqi official that the government’s position had not and
  would not change.

         37. On Aug. 14, 2018, I spoke to Ahmed Mahgroub, a spokesperson for
  Iraq’s Ministry of Foreign Affairs, who said, “Iraqi embassies all over the world
  can facilitate only the voluntary return of Iraqis, and can issue a travel document to
  return, for those who wish to return. That document is only valid on the single trip,
  to return to Iraq.”

         38. As of March 25, 2018, the Ministry of Foreign Affairs was
  reaffirming Iraq’s long-standing position against involuntary repatriations by
  sharing the Ministry of Migration and Displacement letter with consular and


  10
     A 2012 article reads, “Baghdad bans forced return of deportees and threatens to fine airlines
  that carry failed asylum seekers.” Owen Bowcott, THE GUARDIAN (July 2, 2012), available at
  https://www.theguardian.com/world/2012/jul/02/iraq-parliament-deported-nationals-europe.

                                                 10
Case 2:17-cv-11910-MAG-DRG ECF No. 457-68 filed 10/23/18        PageID.12072     Page 12
                                    of 47


  embassy staff. I do not know if Ministry of Foreign Affairs has also shared the July
  2018 Ministry of Migration and Displacement letter.

        39. On August 27, 2018, I met with Dr. Hoshyar Zebari, who spent over a
  decade as Iraq’s Minister of Foreign Affairs (2003-2014), served as Deputy Prime
  Minister in 2014, and then Finance Minister until 2016. He told me:

        “We want our people back to build up our country and contribute to Iraq, but
        the violence and terrorism and bad governance make it not a conducive
        atmosphere for many people to return safely, so our policy was always
        against allowing them to be forced to come back. This never changed.”

        “Our position in the Iraqi government has always been that we were against
        forced repatriations. This was a standard point of discussion with other
        countries. When I was at the Ministry (of Foreign Affairs), I confronted this
        issue with many European countries because there was a lot of pressure in
        those countries to return Iraqis. Immigration became an election issue in
        many countries, like it is in the U.S. now, so they were pressuring us.”

        “It was a standard point of discussion, and we always said we will not accept
        any forced repatriations. Some countries tried to just send them on a plane
        sometimes, but we had to refuse them. When they [returnees] did not have
        Iraqi identification, we could not even know who they were. There were
        even cases where the person they attempted to send were not Iraqi.”

        “Sweden, Denmark, some Nordic countries tried to send Iraqis against their
        will, and we told them, ‘We will accept only voluntary repatriations. It is up
        to you to make it more attractive for them to return by working with NGOs
        to create programs that fund and assist their return,’ something like that. We
        signed a memorandum of understanding with some countries to do this for
        Iraqis who were either not granted asylum or who the country was trying to
        send back for any other reason, but it needed to be voluntary. The Swedish
        government and Germany sent some back who agreed to return after
        programs from the countries with some funding by them and with programs
        with NGOs in Iraq. It took a lot of planning to implement it and we are
        talking small numbers - dozens, not hundreds. Even with this soft approach,
        there was uproar in the government - a lot in the parliament - that Iraqis were
        being pressured to return against their will.”


                                           11
Case 2:17-cv-11910-MAG-DRG ECF No. 457-68 filed 10/23/18                   PageID.12073       Page 13
                                    of 47


         Dr. Zebari added that should any Iraqis be forced to return to Iraq, public
  reaction against these forced returns would be intensified because of reports in the
  Iraqi news media that U.S. Immigration and Customs Enforcement (ICE) has been
  violating court orders prohibiting coercion of the detainees. 11
            He continued:
            “I instructed our embassies in those countries to issue documents - laissez-
            passer documents are what we call them - that allows them to travel to Iraq
            and then it [the laissez-passer document] is cancelled. I think it was the
            Swedes, the Danes, the Germans, the British, and some others, but it was
            always only voluntary repatriation. They were never to issue them to Iraqis
            being forced to return.”
            “Even with pressure from America, the Ministry [of Foreign Affairs] should
            state their position clearly, as we did before. They have a responsibility to
            do this, but the Ministry is dysfunctional now, especially in this time of
            governmental formation.” 12
        40. Even if the Ministry of Foreign Affairs, under pressure from the
  United States, agrees to issue a small number of travel documents for some Iraqi
  nationals there no indication that the Ministry of the Interior or Ministry of
  Transportation will allow, much less facilitate in, involuntary repatriations.

        41. What is clear is that because the issue of involuntary removals is very
  fraught, even if the Ministry of Foreign Affairs would – under pressure from the
  United States – wish to allow some number of involuntary removals, other


  11
     Some Iraqi media have published reports in Arabic describing Hamama class members being
  threatened, placed in solitary confinement, or otherwise coerced in the Calhoun County Jail as
  part of efforts to convince them to drop out of the class or sign statements that they volunteer to
  return to Iraq. ‫خولة_الموسوي‬# ‫فضيحة!عراقيون في السجون االمريكية يعاملون بشكل عنصري وغير آدمي ترجمة‬
  (English translation of title: Scandal! Iraqis In US Prisons Treated in Racist and Inhuman Way)
  IRAQNEWSPAPER.NET (Aug.24, 2018), available at
  https://iraqnewspaper.net/ar/%D9%81%D8%B6%D9%8A%D8%AD%D8%A9%D8%B9%D8%
  B1%D8%A7%D9%82%D9%8A%D9%88%D9%86-%D9%81%D9%8A-
  %D8%A7%D9%84%D8%B3%D8%AC%D9%88%D9%86-
  %D8%A7%D9%84%D8%A7%D9%85%D8%B1%D9%8A%D9%83%D9%8A%D8%A9-
  %D9%8A%D8%B9%D8%A7/.
  12
       See paragraphs 45-46 for an explanation of the relevance of government formation.
                                                  12
Case 2:17-cv-11910-MAG-DRG ECF No. 457-68 filed 10/23/18                      PageID.12074       Page 14
                                    of 47


  ministries, the Iraqi parliament, and other Iraqi officials will fiercely oppose such
  efforts. The greater the number of removals, the greater the resistance there will be.

         42. Even a small number of removals of unwilling repatriates would be
  the source of significant controversy in the Iraqi government and would draw
  substantial attention to these cases, including the likely profiling in the media of
  certain repatriated individuals already at risk, or whose criminal convictions would
  be made public, increasing that risk.

        43. If such repatriations occur at all, it will be a very laborious and time-
  consuming process, subject to great uncertainty based on competing political
  pressures and shifting political fortunes of Iraqi government officials who might
  support limited involuntary repatriations (in response to U.S. government pressure)
  and those who oppose them.

         44. There is no reason to believe that Iraq’s next administration would
  reconsider this policy. The political coalitions that got the most votes during the
  recent election are both led by anti-American militia leaders, Muqtada al-Sadr and
  Hadi al-Amiri, the latter who receives direct support from Iran’s Islamic
  Revolutionary Guards Corps. Not only do their increased influence add to the
  severity of the danger to Iraqis strongly associated with America13, but they will be
  even less likely to break their policy under U.S. pressure than caretaker Prime
  Minister Haider al-Abadi, seen as pro-American. Even if Abadi is able to retain
  his position through current post-election negotiation, there will be added pressure
  to not appear to be subjugated by the U.S.

         45. Even if there were some suggestion, which there is not, that the next
  Iraqi administration would somehow be more amenable to changing their policy,
  the next government, and therefore the next functioning administration, is also not
  likely to be formed any time soon. The process of government formation, which
  under the Iraqi Constitution can last up to 90 days, began on Aug. 19, 2018, as
  Iraq’s Federal Supreme Court finally ratified the results of Iraq’s disputed May 12
  national election. If the nominated prime minister is not successful at forming a

  13
     In mid-August, the US Department of State issued a travel advisory its highest threat level, 4,
  which read, “Numerous terrorist and insurgent groups are active in Iraq and regularly attack both
  Iraqi security forces and civilians. Anti-U.S. sectarian militias may also threaten U.S. citizens
  and Western companies throughout Iraq.” US DEPARTMENT OF STATE (Aug, 18, 2018),
  available at https://travel.state.gov/content/travel/en/traveladvisories/traveladvisories/iraq-travel-
  advisory.html.

                                                    13
Case 2:17-cv-11910-MAG-DRG ECF No. 457-68 filed 10/23/18         PageID.12075     Page 15
                                    of 47


  cabinet within 90 days, an extra 45 days is allowed for a second nomination and
  attempt to form a government, and this could repeat again. While this process of
  negotiation plays out, it is extremely unlikely that Prime Minister Abadi, or any
  other Iraqi politician, would take the risk of changing the policy of forced
  repatriation and being perceived as weak, or as America’s “man in Baghdad,”
  especially given Tehran’s increased influence in Iraq.

       46. In my conversation with former Minister of Foreign Affairs, Dr.
  Hoshyar Zebari, he addressed this issue, and explained:

        “Before the government is formed, no minister can make an important
        decision on a sensitive issue like this, so we are talking about three months if
        it goes well. Even [Prime Minister] Abadi’s position is tenuous. Nobody
        can make an unpopular decision like this now… And we know that [current
        Minister of Foreign Affairs Ibrahim] al-Jaafari isn’t coming back as the next
        minister, and a new minister can’t begin with this unpopular decision.”

         47. In sum, the ability of the United States to repatriate groups of Iraqi
  nationals who do not desire to return, much less a large number of them, is highly
  uncertain, and in my professional opinion unlikely to occur in the foreseeable
  future.




  Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the above
  statements are true and correct to the best of my knowledge, information, and
  belief.
  Executed this 27th day of August, 2018, in Erbil, Iraq.




                                                ______________________________
                                                     Daniel Smith
                                                     Erbil, Iraq


                                           14
    Case 2:17-cv-11910-MAG-DRG ECF No. 457-68 filed 10/23/18                      PageID.12076        Page 16
                                        Curriculum Vitae
                                        of 47



                                              DANIEL W. SMITH
                                         Building 770, Zin City, Erbil, Iraq
                                            dwsmithemail@yahoo.com

________________________________________________
PROFESSIONAL POSITIONS

International Refugee Assistance Project (IRAP)
2012 – Present (Security and Protection Consultant)
Engaged to consult on strategic courses of action for various cases, concerning potential threat from Iraqi
security forces and various sources of criminal violence to at-risk Iraqi clients in Iraq.Served from 2012-2013 as
field protection coordinator for emergency cases, which included planning and executing safe evacuation of
targeted LGBT youth from dangerous environments and cities, while avoiding notice of hostile families, tribes,
and security forces.

Human Rights Watch
2010 - 2013 (Research Consultant and Assistant)
Led or contributed to investigations into human rights abuses in Iraq, conducted field researched for and
authored, or assisted in drafting, organization’s statements and reports. Advocated before Human Rights and
Legal Committees in Iraqi parliament. Worked closely with a wide range of Iraqi and international NGOs and
journalists in Iraq.

International Crisis Group
2009 – 2013 (Research Consultant, Iraq Logistics Coordinator)
Conducted hundreds of in-depth interviews with all levels of Iraqi political and security circles in preparation of
large scale reports using comprehensive field research to identify causes of violent political conflict and
advance policies to prevent, mitigate or resolve conflict. Performed general long-term institutional research .

Iraq Oil Report
2010 – 2016 (Contributor)
Contributed research, writing, photography, with a focus on “hard news” pertaining to politics and security,
such as parliamentary politics, government formation, relations between Baghdad and the Kurdistan Region,
security incidents, and interviews with high-level political officials and members of the PKK geurrilla forces.

Journalistic Freedoms Observatory (JFO) of Iraq
2009 – Present (Press Liaison, Contributor, and Member)Served as liaison between Iraqi Journalists and
Members of Foreign Press, Media Advisor,, Contributor to reports on arrests of and attacks on journalists
operating in Iraq, and Iraqi legislation/regulations affecting freedom of speech.

Iraqslogger.com (subscription Iraq news website for journalists, academics, embassy staff, and NGOs)
2008 – 2009 (Writer, Columnist, and Photographer)
Writer, photographer, and editor for original material on Iraqi politics, security, and human rights issues, in
addition to writing a daily column analysing Iraq coverage by both US and Iraqi media.

Associated Press Television News (APTN), Middle East Services, Bahrain (English) TV News
2008 (Baghdad Correspondent, Producer, and Writer)
Correspondent, producer, writer of television news stories with interviews about current events related to
politics, security, and human rights.
    Case 2:17-cv-11910-MAG-DRG ECF No. 457-68 filed 10/23/18                      PageID.12077       Page 17
                                        of 47
                                                Daniel W. Smith, CV

Organization for Women’s Freedom in Iraq (OWFI)
2005 – Present (Consultant, Contributor, and Member)
Retained on pro-bono basis to consult or assist in various protection and outreach efforts and intervened with
Iraqi government or security figures when members, or those being protected by them, were threatened or
arrested. Likewise consulted on organization’s media strategy and supplied photojournalistic research for
organization’s online fundraising and periodic newspaper.

Visual K Productions (film production company in Erbil, Iraq)
2004 – Present (Producer, Consultant, Logistics Coordinator)
Producer, Consultant, Logistics Coordinator, various other roles in pre-production, filming, and post-production
of multiple feature films and documentaries. (Most recently, a 2017 film in Kurdish about military forces tasked
with removing explosive traps left behind by ISIS, filmed with actual Peshmerga forces on location in disputed
territories ISIS had just been militarily pushed from)

New Haven Advocate, Fairfield County Weekly
2004-2008 (Columnist/Free Lance Writer and Photographer)
Wrote and supplied photography for original reporting over several trips to Iraq and Afghanistan, often
syndicated in various other “Alternative Weeklies.” Subject matter included suicide bombings and other
security incidents, interaction of US forces with Iraqi civilians and security forces, politics, violence against
women, self-immolation, Abu Ghraib Prison, rehabilitation of those disabled by war, and wartime emergency
medical care.


FREELANCE RESEARCH / CONSULTING

2008 - Present
Custom Researcher and Consultant on Iraq-related human rights/politics/security/business issues
for a variety of organizations and companies, including:

One World Research
London, UK

Custom Research Service, Strategic News International, Inc
Kalamazoo, MI

Dialogue Advisory Group
Amsterdam, The Netherlands

Centre for Humanitarian Dialogue
Geneva, Switzerland

Northern Gulf Partners
New York, NY

Ergo Global Intelligence
New York, NY
                                                    Page 2 of 13
    Case 2:17-cv-11910-MAG-DRG ECF No. 457-68 filed 10/23/18                 PageID.12078      Page 18
                                        of 47
                                             Daniel W. Smith, CV


Alaco, Ltd.
London, UK


Consultancy or photography donated to additional human rights organizations in support of their work in
Iraq, Afghanistan, and Haiti, including:


Madre (Global Women’s Rights)
New York, NY

Handicap International
Lyon, France

KOFAVIV
Port au Prince, Haiti


_________________________________________________
INVITED PANELS AND CONFERENCES


Featured speaker, “Iraq: The Post-American Era”
January 20, 2012, New York, NY
Edward R. Murrow Roundtable Series, Council on Foreign Relations

Presenter, “Human Trafficking: The Effective Measures and Procedures to Combat It”
May 21 - 22, 2012, Dokan, Iraq
Sponsored by Italian NGO Minerva, the International Alliance for Justice and Legal Aid Worldwide, and the
Kurdistan Regional Government’s Ministry of Foreign Affairs

Judge, Coordinator, “Press Courage Freedom Awards”
December 12, 2010, Baghdad, Iraq
Sponsored by the Journalistic Freedoms Observatory and IREX

Participant, Mediation Conference on Ethnically-Based Political Conflict in the City of Kirkuk
July 16 – 19, 2011, Amsterdam, The Netherlands
Sponsored by Dialogue Advisory Group

Presenter, Media Training Conference
December 14, 2008, Baghdad, Iraq
Sponsored by IREX



_________________________________________________
                                                Page 3 of 13
    Case 2:17-cv-11910-MAG-DRG ECF No. 457-68 filed 10/23/18                  PageID.12079       Page 19
                                        of 47
                                              Daniel W. Smith, CV

TESTIMONY

My written declarations on Iraq country conditions have been used in dozens of hearings in United States
or Canadian immigration court, and have been qualified as an expert witness in Iraq country conditions
and provided live testimony in U.S. immigration court proceedings on the following dates:

May 30, 2018
Hartford Immigration Court
AA Ribicoff Federal Building, 450 Main St #628, Hartford, CT 06103

August 21, 2017
Eloy Immigration Court,
1705 E. Hanna Rd, Eloy, AZ 85131

September 12, 2016
Arlington Immigration Court
1901 S. Bell St. #200, Arlington, VA 22202

December 8, 2015
Arlington Immigration Court
1901 S. Bell St. #200, Arlington, VA 22202


______________________________________________
HUMAN RIGHTS PUBLICATIONS: (Primary Author)


Iraqi Kurdistan: Law Banning FGM Not Being Enforced, Human Rights Watch (HRW), August 29, 2012,
https://www.hrw.org/news/2012/08/29/iraqi-kurdistan-law-banning-fgm-not-being-enforced.

Iraqi Kurdistan: ‘Insulting’ Religion Bill Threatens Free Speech, HRW, June 22, 2012,
https://www.hrw.org/news/2012/06/22/iraqi-kurdistan-insulting-religion-bill-threatens-free-speechh.

Iraq: Mass Arrests, Incommunicado Detentions, HRW, May 15, 2012,
https://www.hrw.org/news/2012/05/15/iraq-mass-arrests-incommunicado-detentions.

Iraq: Investigate Death of VP’s Bodyguard in Custody, HRW, March 23, 2012
https://www.hrw.org/news/2012/03/23/iraq-investigate-death-vps-bodyguard-custody.

Iraq: Intimidation at Anniversary Protests, HRW, March 1, 2012,
https://www.hrw.org/news/2012/03/01/iraq-intimidation-anniversary-protests.

Iraq: 65 Executions in First 40 Days of 2012, HRW, February 9, 2012,
https://www.hrw.org/news/2012/02/09/iraq-65-executions-first-40-days-2012.

Iran/Turkey: Recent Attacks on Civilians in Iraqi Kurdistan, HRW, December 20, 2011,

                                                 Page 4 of 13
    Case 2:17-cv-11910-MAG-DRG ECF No. 457-68 filed 10/23/18                  PageID.12080      Page 20
                                        of 47
                                              Daniel W. Smith, CV

https://www.hrw.org/news/2011/12/20/iran/turkey-recent-attacks-civilians-iraqi-kurdistan.

Iraq: Radio Personality Shot Dead, HRW, September 9, 2011,
https://www.hrw.org/news/2011/09/09/iraq-radio-personality-shot-dead.

Iraqi Kurdistan: Cross-Border Attacks Should Spare Iraqi Civilians, HRW, September 2, 2011,
https://www.hrw.org/news/2011/09/02/iraqi-kurdistan-cross-border-attacks-should-spare-iraqi-civilians.

Iraq: Attacks by Government-Backed Thugs Chill Protests, June 30, 2011,
https://www.hrw.org/news/2011/06/30/iraq-attacks-government-backed-thugs-chill-protests.


_________________________________________________
HUMAN RIGHTS PUBLICATIONS: (Contributed To)


Iraq: Crackdown on Baghdad Protests, HRW, August 20, 2013,
https://www.hrw.org/news/2013/08/20/iraq-crackdown-baghdad-protests.

Iraq: Abusive Commander Linked to Mosul Killings, HRW, June 11, 2013,
https://www.hrw.org/news/2013/06/11/iraq-abusive-commander-linked-mosul-killings.

Iraq: Investigate Fatal Police Shootings in Mosul, HRW, March 15, 2013,
https://www.hrw.org/news/2013/03/15/iraq-investigate-fatal-police-shootings-mosul.

Iraq: Investigate Deadly Army Shootings in Fallujah, HRW, February 13, 2013,
https://www.hrw.org/news/2013/02/13/iraq-investigate-deadly-army-shootings-fallujah.

Iraqi Kurdistan: Free Speech Under Attack, HRW, February 9, 2013,
https://www.hrw.org/news/2013/02/09/iraqi-kurdistan-free-speech-under-attack.

Iraqi Kurdistan: Journalist Gets Two Years in Prison, HRW, October 14, 2012,
https://www.hrw.org/news/2012/10/14/iraqi-kurdistan-journalist-gets-two-years-prison.

Iraq: Urgent Need for Death Penalty Moratorium, HRW, October 10, 2012,
https://www.hrw.org/news/2012/10/10/iraq-urgent-need-death-penalty-moratorium.

Syria Neighbors: Keep Borders Open for Refugees, HRW, August 29, 2012,
https://www.hrw.org/news/2012/08/29/syria-neighbors-keep-borders-open-refugees.

Iraq: Cybercrimes Law Violates Free Speech, HRW, July 12, 2012,
https://www.hrw.org/news/2012/07/11/iraq-cybercrimes-law-violates-free-speech.

Iraq: Investigate ‘Emo’ Attacks, HRW, March 16, 2012,
https://www.hrw.org/news/2012/03/16/iraq-investigate-emo-attacks.

                                                 Page 5 of 13
    Case 2:17-cv-11910-MAG-DRG ECF No. 457-68 filed 10/23/18                      PageID.12081     Page 21
                                        of 47
                                              Daniel W. Smith, CV

Iraq: Intensifying Crackdown on Free Speech, Protests, HRW, January 12, 2012,
https://www.hrw.org/news/2012/01/22/iraq-intensifying-crackdown-free-speech-protests.

Iraqi Kurdistan: Law Banning FGM a Positive Step, HRW, July 25, 2011,
https://www.hrw.org/news/2011/07/25/iraqi-kurdistan-law-banning-fgm-positive-step.

Iraq: Protest Organizers Beaten, Detained, HRW, June 2, 2011,
https://www.hrw.org/news/2011/06/02/iraq-protest-organizers-beaten-detained.

Iraq: Widening Crackdown on Protests, HRW, April 21, 2011,
https://www.hrw.org/news/2011/04/21/iraq-widening-crackdown-protests.

Iraq: Closing Torture Prison Won't End Abuse, HRW, March 31, 2011,
https://www.hrw.org/news/2011/03/31/iraq-closing-torture-prison-wont-end-abuse.

Iraq: Security Forces Raid Press Freedom Group, HRW, February 26, 2011,
https://www.hrw.org/news/2011/02/26/iraq-security-forces-raid-press-freedom-group.

Iraq: Open Immediate Inquiry Into Protester Deaths, HRW, February 24, 2011,
https://www.hrw.org/news/2011/02/24/iraq-police-allow-gangs-attack-protesters.

Iraq: Investigate Protester Deaths, HRW, February 17, 2011,
https://www.hrw.org/news/2011/02/17/iraq-investigate-protester-deaths.

Iraq: Secret Jail Uncovered in Baghdad, HRW, February 1, 2011,
https://www.hrw.org/news/2011/02/01/iraq-secret-jail-uncovered-baghdad.

Iraq: Stop Blocking Demonstrations, HRW, September 17, 2010,
https://www.hrw.org/news/2010/09/17/iraq-stop-blocking-demonstrations.

Iran/Iraq: Iranian Attacks Should Not Target Iraqi Civilians, HRW, July 12, 2010,
https://www.hrw.org/news/2010/07/12/iran/iraq-iranian-attacks-should-not-target-iraqi-civilians.


_________________________________________________
SCHOLARLY PUBLICATIONS: (Contributed Field Research or Writing To)

Make or Break: Iraq’s Sunnis and the State, International Crisis Group (ICG), August 14, 2013,
https://www.crisisgroup.org/middle-east-north-africa/gulf-and-arabian-peninsula/iraq/make-or-break-iraq-s-
sunnis-and-state.

Iraq’s Secular Opposition: The Rise and Decline of Al-Iraqiya, ICG, July 31, 2012,
https://www.crisisgroup.org/middle-east-north-africa/gulf-and-arabian-peninsula/iraq/iraq-s-secular-opposition-
rise-and-decline-al-iraqiya.

Déjà Vu All Over Again: Iraq’s Escalating Political Crisis, ICG, July 30, 2012,

                                                  Page 6 of 13
    Case 2:17-cv-11910-MAG-DRG ECF No. 457-68 filed 10/23/18                   PageID.12082       Page 22
                                        of 47
                                              Daniel W. Smith, CV

https://www.crisisgroup.org/middle-east-north-africa/gulf-and-arabian-peninsula/iraq/deja-vu-all-over-again-
iraq-s-escalating-political-crisis.

Iraq and the Kurds: The High-Stakes Hydrocarbons Gambit, ICG, April 19, 2012,
https://www.crisisgroup.org/middle-east-north-africa/gulf-and-arabian-peninsula/iraq/iraq-and-kurds-high-
stakes-hydrocarbons-gambit.

Failing Oversight: Iraq’s Unchecked Government, ICG, September 26, 2011,
https://www.crisisgroup.org/middle-east-north-africa/gulf-and-arabian-peninsula/iraq/failing-oversight-iraq-s-
unchecked-government.

Iraq and the Kurds: Confronting Withdrawal Fears, ICG, March 28, 2011,
https://www.crisisgroup.org/middle-east-north-africa/gulf-and-arabian-peninsula/iraq/iraq-and-kurds-
confronting-withdrawal-fears.

Loose Ends: Iraq’s Security Forces between U.S. Drawdown and Withdrawal, ICG, October 26, 2010,
https://www.crisisgroup.org/middle-east-north-africa/gulf-and-arabian-peninsula/iraq/loose-ends-iraq-s-
security-forces-between-us-drawdown-and-withdrawal.

Iraq’s Uncertain Future: Elections and Beyond, ICG, February 25, 2010,
https://www.crisisgroup.org/middle-east-north-africa/gulf-and-arabian-peninsula/iraq/iraq-s-uncertain-future-
elections-and-beyond.

Iraq’s New Battlefront: The Struggle over Ninewa, ICG, September 28, 2009,
https://www.crisisgroup.org/middle-east-north-africa/gulf-and-arabian-peninsula/iraq/iraq-s-new-battlefront-
struggle-over-ninewa.

Iraq and the Kurds: Trouble Along the Trigger Line, ICG, July 8, 2009,
https://www.crisisgroup.org/middle-east-north-africa/gulf-and-arabian-peninsula/iraq/iraq-and-kurds-trouble-
along-trigger-line.

“Warzone Dispatches” published in Stories From the Other Side – Thematic Memoirs, Edited by Francis
Edward Crowley, PhD, Pearson Publishing, 2009 ISBN-10: 0558209076


_________________________________________________
MEDIA PUBLICATIONS:


Q&A: PKK spokesperson Zagros Hiwa, Iraq Oil Report (IOR), August 9, 2015,
https://www.iraqoilreport.com/news/qa-pkk-spokesperson-zagros-hiwa-16060/.

Pipeline sabotage halts Turkey exports, IOR, July 29, 2015,
https://www.iraqoilreport.com/news/pipeline-sabotage-halts-turkey-exports-15456/.

Kurdistan budget payment imminent, IOR, February 11, 2015,

                                                  Page 7 of 13
    Case 2:17-cv-11910-MAG-DRG ECF No. 457-68 filed 10/23/18                 PageID.12083      Page 23
                                        of 47
                                               Daniel W. Smith, CV

https://www.iraqoilreport.com/news/kurdistan-budget-payment-imminent-14080/.

Budget including deficit, KRG deal sent to Parliament, IOR, December 24, 2014,
https://www.iraqoilreport.com/news/budget-including-deficit-krg-deal-sent-parliament-13825/.

Q&A: Finance Minister Hoshyar Zebar, IOR, December 4, 2014,
https://www.iraqoilreport.com/news/qa-finance-minister-hoshyar-zebari-13747/.

Bomb hits Iraqi Kurdish capital, IOR, November 19, 2014,
https://www.iraqoilreport.com/news/bomb-hits-erbil-13659/.

Kurds to join Cabinet despite deadlock, IOR, October 14, 2014,
https://www.iraqoilreport.com/news/kurds-join-cabinet-despite-deadlock-13516/.

Abadi forms government, Abdulmahdi becomes Oil Minister, IOR, September 8, 2014,
https://www.iraqoilreport.com/news/abdulmahdi-becomes-oil-minister-tenuous-new-government-13312/.

Military ceremony marks the beginning of the unknown, IOR, December 3, 2011,
https://www.iraqoilreport.com/news/military-ceremony-marks-the-beginning-of-the-unknown-6830/.

Shell gets its gas deal, IOR, November 27, 2011,
https://www.iraqoilreport.com/news/shell-gets-its-gas-deal-6739/.

Return of the kingmaker, IOR, January 5, 2011,
https://www.iraqoilreport.com/news/sadr-returns-to-iraq-5260/.

Courting foreign business, IOR, December 9, 2010,
https://www.iraqoilreport.com/news/courting-foreign-business-5204/.

Iraqis Stay Silent on Protests in Iran, Washington Times, July 9, 2009,
https://www.highbeam.com/doc/1G1-203289693.html.

Ninewa: Claims of Assault, Torture by Soldiers, Iraqslogger, June 27, 2009,
http://iraqslogger.powweb.com/index.php/post/7817/Ninewa_Claims_of_Assault_Torture_by_Soldiers.

Sadr City Market Explosion Kills Over 70, Iraqslogger, June 24, 2009,
http://iraqslogger.powweb.com/index.php/post/7813/Sadr_City_Market_Explosion_Kills_Over_70.

Arabic Language Barred in Bashiqa Schools, Iraqslogger, June 20, 2009,
http://iraqslogger.powweb.com/index.php/post/7800/Arabic_Language_Barred_in_Bashiqa_Schools.

MOI: Obaidi Investigation “Difficulties”, Iraqslogger, June 15, 2009,
http://iraqslogger.powweb.com/index.php/post/7779/MOI_Obaidi_Investigation_ldquoDifficulties.

Gunfire Between Pesh Merga and Al-Hadba Guards, Iraqslogger, June 12, 2009,
http://iraqslogger.powweb.com/index.php/post/7771/Gunfire_Between_Pesh_Merga_and_Al-Hadba_Guards.
                                                  Page 8 of 13
    Case 2:17-cv-11910-MAG-DRG ECF No. 457-68 filed 10/23/18             PageID.12084      Page 24
                                        of 47
                                           Daniel W. Smith, CV


Release of Insurgents Fuels Sadr City Rumors, Iraqslogger, June 12, 2009,
http://iraqslogger.powweb.com/index.php/post/7770/Release_of_Insurgents_Fuels_Sadr_City_Rumors.

“Iranian” Would-Be Bomber Thwarted, Iraqslogger, June 4, 2009,
http://iraqslogger.powweb.com/index.php/post/7741/ldquoIranianrdquo_Would-Be_Bomber_Thwarted_.

Sadr City Council Head Threatens to Cut US Ties, Iraqslogger, June 3, 2009,
http://iraqslogger.powweb.com/index.php/post/7731/Sadr_City_Council_Head_Threatens_to_Cut_US_Ties.

PKK Extends Unilateral Ceasefire, Iraqslogger, June 3, 2009,
http://iraqslogger.powweb.com/index.php/post/7732/PKK_Extends_Unilateral_Cease-Fire_.

New Islamic Party Leader Osama al-Tikriti, Iraqslogger, June, 2, 2009,
http://iraqslogger.powweb.com/index.php/post/7726/New_Iraqi_Islamic_Party_Leader_Osama_al-Tikriti.

Sinjar Clashes Leave Five Wounded, Iraqslogger, June 1, 2009,
http://iraqslogger.powweb.com/index.php/post/7723/Sinjar_Clashes_Leave_Five_Wounded.

Copycat Killings Among Violence Against Women, Iraqslogger, May 30, 2009,
http://iraqslogger.powweb.com/index.php/post/7717/Copycat_Killings_Among_Violence_Against_Women.

Othman to Najaifi: “Don’t Interfere”, Iraqslogger, May 30, 2009,
http://iraqslogger.powweb.com/index.php/post/7716/Othman_to_Najafi_ldquoDonrsquot_Interfere.

Sadr City Rumor: Secret Iran/US Deal, Iraqslogger, May 30, 2009,
http://iraqslogger.powweb.com/index.php/post/7714/Sadr_City_Rumor_Secret_IranUS_Deal.

Chalabi on Bing Sued by US Intelligence, Iraqslogger, April 24, 2009,
http://iraqslogger.powweb.com/index.php/post/7686/Chalabi_on_Being_Sued_By_Iraqi_Intelligence.

Evidence Removed in Possible Case of Corruption, Iraqslogger, April 23, 2009,
http://iraqslogger.powweb.com/index.php/post/7685/Evidence_Removed_in_Possible_Case_of_Corruption.

Usama al-Najafi’s Demands of Ninewa Kurds, Iraqslogger, April 21, 2009,
http://iraqslogger.powweb.com/index.php/post/7673/Usama_al-Najafis_Demands_of_Ninewa_Kurds.

Basra: IEDs, Arrests, Market Fire, Iraqslogger, April 17, 2009,
http://iraqslogger.powweb.com/index.php/post/7653/Basra_IEDs_Arrests_Market_Fire.

Mosul: US Helicopter Hit by “Anti-Aircraft IED”, Iraqslogger, May 19, 2009,
http://iraqslogger.powweb.com/index.php/post/7663/Mosul_US_Helicopter_Hit_By_Anti-Aircraft_IED.

Governor al-Najafi Barred Entry by Pesh Merga, Iraqslogger, May 11, 2009,
http://iraqslogger.powweb.com/index.php/post/7624/Governor_al-Najafi_Barred_Entry_by_Pesh_Merga.


                                              Page 9 of 13
    Case 2:17-cv-11910-MAG-DRG ECF No. 457-68 filed 10/23/18                   PageID.12085   Page 25
                                        of 47
                                             Daniel W. Smith, CV

Difficulties for Baghdad’s Traffic Police, Iraqslogger, May 5, 2009,
http://iraqslogger.powweb.com/index.php/post/7621/Difficulties_For_Baghdads_Traffic_Police.

World Press Freedoms Day For Those Without, Iraqslogger, May 4, 2009,
http://iraqslogger.powweb.com/index.php/post/7596/World__Press_Freedoms_Day_For_Those_Without_.

Another Sabian Goldsmith Killed in Baghdad, Iraqslogger, April 25, 2009,
http://iraqslogger.powweb.com/index.php/post/7563/Another_Sabian_Goldsmith_Killed_in_Baghdad.

Government Braces for More Suicide Bombings, Iraqslogger, April 24, 2009,
http://iraqslogger.powweb.com/index.php/post/7559/Government_Braces_for_More_Suicide_Bombings.

Gay Debate Overtakes Sadr City Council Meeting, Iraqslogger, April 23, 2009,
http://iraqslogger.powweb.com/index.php/post/7552/Gay_Debate_Overtakes_Sadr_City_Council_Meeting.

Najafi Shores Up Support Among Arabs, Yazidis, Iraqslogger, April 22, 2009,
http://iraqslogger.powweb.com/index.php/post/7550/Najafi_Shores_Up_Support_Among_Arabs_Yazadis.

Al-Samarraie Voted in After Months of Intrigue, Iraqslogger, April 20, 2009,
http://iraqslogger.powweb.com/index.php/post/7534/Al-Samarraie_Voted_In_After_Months_of_Intrigue.

Words of the Sahwa, Iraqslogger, April 16, 2009,
http://iraqslogger.powweb.com/index.php/post/7501/Words_of_the_Sahwa_1.

Al-Mutlak: “There is no Political Alliance”, Iraqslogger, March 23, 2009,
http://iraqslogger.powweb.com/index.php/post/7384/Al-Mutlak_There_is_No_Political_Alliance.

MP Boycotts State-Run Television, Iraqslogger, February 10, 2009,
http://iraqslogger.powweb.com/index.php/post/7170/MP_Boycotts_State-Run_Television.

Iraq Army Out, Pesh Merga In?, Iraqslogger, February 9, 2009,
http://iraqslogger.powweb.com/index.php/post/7158/Mosul_Buzz_Iraqi_Army_Out_Pesh_Merga_In.

Atta on Ballot Box Security, Iraqslogger, February 8, 2009,
http://iraqslogger.powweb.com/index.php/post/7147/Atta_on_Ballot_Box_Security.

Al-Mutlak Threatens Strike, Violence, Iraqslogger, February 6, 2009,
http://iraqslogger.powweb.com/index.php/post/7134/Al-Mutlak_Threatens_Ramadi_Strike_Violence.

Parliament Walk-Out to Avoid Speaker Vote, Iraqslogger, February 5, 2009,
http://iraqslogger.powweb.com/index.php/post/7133/Parliament_Walk-Out_to_Avoid_Speaker_Vote.

Sadrists Dispute Government Claims About Raid, Iraqslogger, February 5, 2009,
http://iraqslogger.powweb.com/index.php/post/7130/Sadrists_Dispute_Governments_Claims_About_Raid.

Allegations of Media Detentions, Harrassment, Iraqslogger, February 2, 2009,
                                                Page 10 of 13
    Case 2:17-cv-11910-MAG-DRG ECF No. 457-68 filed 10/23/18              PageID.12086     Page 26
                                        of 47
                                           Daniel W. Smith, CV

http://iraqslogger.powweb.com/index.php/post/7102/Allegations_of_Media_Detentions_Harassment.

Voters in Sadr City Voice Support for Maliki, Iraqslogger, February 1, 2009,
http://iraqslogger.powweb.com/index.php/post/7096/Voters_in_Sadr_City_Voice_Support__For_Maliki.

Turnout Improved After Curfew Lifted Early, Iraqslogger, February 1, 2009,
http://iraqslogger.powweb.com/index.php/post/7094/Turnout_Improved_After_Curfew_Lifted_Early.

Blackwater Allowed to Operate “For Now”, Iraqslogger, January 30, 2009,
http://iraqslogger.powweb.com/index.php/post/7085/Blackwater_Allowed_to_Operate_For_Now.

Communists Arrested for Handing Out Literature, Iraqslogger, January 30, 2009,
http://iraqslogger.powweb.com/index.php/post/7087/Communists_Arrested_For_Handing_Out_Literature.

Maliki Still Courting Tribes, Iraqslogger, January 29, 2009,
http://iraqslogger.powweb.com/index.php/post/7073/Photo_of_the_Day_Maliki_Still_Courting_Tribes.

SOI Seen Handing Out Campaign Material, Iraqslogger, January 29, 2009,
http://iraqslogger.powweb.com/index.php/post/7077/Police_SOI_Seen_Distributing_Campaign_Material.

Sadrists Back Two Independent Parties, Iraqslogger, January 28, 2009,
http://iraqslogger.powweb.com/index.php/post/7074/Sadrists_Back_Two_Independent_Parties.

Females Defy Objections to Appearing on Posters, Iraqslogger, January 22, 2009,
http://iraqslogger.powweb.com/index.php/post/7043/Females_Defy_Objections_To_Appearing_On_Posters.

Parliament Speaker Vote Delayed until February, Iraqslogger, January 19, 2009,
http://iraqslogger.powweb.com/index.php/post/7008/Parliament_Speaker_Vote_Delayed_Until_February.

A Female Parliament Speaker?, Iraqslogger, January 18, 2009,
http://iraqslogger.powweb.com/index.php/post/7003/A_Female_Parliament_Speaker.

Iraqi Policeman Describes Blackwater Incident, Iraqslogger, January 9, 2009,
http://iraqslogger.powweb.com/index.php/post/6967/Iraqi_Policeman_Describes_Blackwater_Incident.

Security Forces Fire at MP’s Vehicle in Ninewa, Iraqslogger, January 8, 2009,
http://iraqslogger.powweb.com/index.php/post/6962/Security_Forces_Fire_at_MPs_Vehicle_in_Ninewa.

Women banned from al-Kadhimiya, Iraqslogger, January 6, 2009,
http://iraqslogger.powweb.com/index.php/post/6948/Women_Banned_From_al-Kadhimiya.

Al-Maliki Tries to Curb Behavior of VIP Convoys, Iraqslogger, December 30, 2008,
http://iraqslogger.powweb.com/index.php/post/6918/Al-Maliki_Tries_to_Curb_Behavior_of_VIP_Convoys.

Shabak Lawmaker Makes Claims Against MOI, Kurds, Iraqslogger, December 30, 2008,
http://iraqslogger.powweb.com/index.php/post/6917/Shabak_Lawmaker_Makes_Claims_Against_MOI_Kurds.
                                              Page 11 of 13
    Case 2:17-cv-11910-MAG-DRG ECF No. 457-68 filed 10/23/18              PageID.12087        Page 27
                                        of 47
                                           Daniel W. Smith, CV


Two Incidents of US Military-Caused Deaths, Iraqslogger, December 21, 2008,
http://iraqslogger.powweb.com/index.php/post/6878/Two_Incidents_of_US_Military-Caused_Deaths.

Brutal Killing of Kirkuk Women’s Rights Worker, Iraqslogger, December 21, 2008,
http://iraqslogger.powweb.com/index.php/post/6876/Brutal_Killing_of_Kirkuk_Womens_Rights_Worker.

Reaction to UNAMI Human Rights Report, Iraqslogger, December 10, 2008,
http://iraqslogger.powweb.com/index.php/post/6814/Reaction_to_UNAMI_Human_Rights_Report.

An Eid Sacrifice for the Poor, Iraqslogger, December 14, 2008,
http://iraqslogger.powweb.com/index.php/post/6807/An_Eid_Sacrifice_For_The_Poor.

Signs of Elections Start to Appear, Iraqslogger, December 9, 2008,
http://iraqslogger.powweb.com/index.php/post/6805/Signs_of_Elections_Start_to_Appear.

PKK Nine-Day Unilateral Ceasefire With Turkey, Iraqslogger, December 8, 2008,
http://iraqslogger.powweb.com/index.php/post/6799/PKK_Nine-Day_Unilateral_Ceasefire_With_Turkey.

High Security at Turkish Embassy Causes Rumors, Iraqslogger, December 7, 2008,
http://iraqslogger.powweb.com/index.php/post/6791/High_Security_at_Turkish_Embassy_Causes_Rumors.

Curfew Imposed After Twin Bombing, Iraqslogger, December 4, 2008,
http://iraqslogger.powweb.com/index.php/post/6781/Curfew_Imposed_After_Twin-Bombing_in_Fallujah.

Presidency Council Approves SOFA, Iraqslogger, December 4, 2008,
http://iraqslogger.powweb.com/index.php/post/6780/Presidency_Council_Approves_SOFA.

Shift in UNICEF Effort in Iraq, Iraqslogger, December 4, 2008,
http://iraqslogger.powweb.com/index.php/post/6778/Shift_in_UNICEF_Effort_in_Iraq.

Chemical Ali Gets Second Death Sentence, Iraqslogger, December 2, 2008,
http://iraqslogger.powweb.com/index.php/post/6762/Chemical_Ali_Gets_Second_Death-Sentence.

KRG Response to Accusations by Maliki, Iraqslogger, December 1, 2008,
http://iraqslogger.powweb.com/index.php/post/6759/KRG_Response_To_Accusations_by_Maliki.

Iraq, Iran Exchange Remains of War Dead, Iraqslogger, November 30, 2008,
http://iraqslogger.powweb.com/index.php/post/6752/Iraq_Iran_Exchange_Remains_of_War_Dead.

In Diyala, 3 Brothers Killed, 4th Arrested, Iraqslogger, November 27, 2008,
http://iraqslogger.powweb.com/index.php/post/6741/In_Diyala_3_Brothers_Killed_4th_Arrested.

Parliament Passes Security Agreement, Iraqslogger, November 27, 2008,
http://iraqslogger.powweb.com/index.php/post/6739/Parliament_Passes_Security_Agreement.


                                              Page 12 of 13
    Case 2:17-cv-11910-MAG-DRG ECF No. 457-68 filed 10/23/18               PageID.12088      Page 28
                                        of 47
                                            Daniel W. Smith, CV

Last-Minute SOFA Holdouts/Intrigue, Iraqslogger, November 25, 2008,
http://iraqslogger.powweb.com/index.php/post/6733/Last-Minute_SOFA_HoldoutsIntrigue.

Interview: Mithal al-Alusi, Iraqslogger, November 24, 2008,
http://iraqslogger.powweb.com/index.php/post/6724/Interview_Mithal_al-Alusi.

Mass Sadr Demonstration at Firdos Square, Iraqslogger, November 21, 2008,
http://iraqslogger.powweb.com/index.php/post/6706/Mass_Sadr_Demonstration_at_Firdos_Square.

Review of a Concert in Baghdad, Iraqslogger, November 2, 2008,
http://iraqslogger.powweb.com/index.php/post/6580/Review_of_a_Concert_in_Baghdad.

Sunni Bloc Still at Odds With US Over Killing, Iraqslogger, 2, 2008,
http://iraqslogger.powweb.com/index.php/post/6582/Sunni_Bloc_Still_at_Odds_With_US_Over_Killing.

Interview With Ahmed Chalabi, Iraqslogger, October 31, 2008,
http://iraqslogger.powweb.com/index.php/post/6574/Interview_With_Ahmed_Chalabi.

Minorities in Parliament / Christian Persecution, Iraqslogger, October 28, 2008
http://iraqslogger.powweb.com/index.php/post/6552/Minorities_in_ParliamentChristian_Persecution.

Photos: October 18 Demonstration, Iraqslogger, October 18, 2008,
http://iraqslogger.powweb.com/index.php/post/6499/Photos_October_18_Demonstration.




                                               Page 13 of 13
Case 2:17-cv-11910-MAG-DRG ECF No. 457-68 filed 10/23/18   PageID.12089   Page 29
                                    of 47




                   EXHIBIT A
Case 2:17-cv-11910-MAG-DRG ECF No. 457-68 filed 10/23/18   PageID.12090   Page 30
                                    of 47
Case 2:17-cv-11910-MAG-DRG ECF No. 457-68 filed 10/23/18   PageID.12091   Page 31
                                    of 47
Case 2:17-cv-11910-MAG-DRG ECF No. 457-68 filed 10/23/18   PageID.12092   Page 32
                                    of 47




                   EXHIBIT B
Case 2:17-cv-11910-MAG-DRG ECF No. 457-68 filed 10/23/18   PageID.12093   Page 33
                                    of 47
Case 2:17-cv-11910-MAG-DRG ECF No. 457-68 filed 10/23/18   PageID.12094   Page 34
                                    of 47
Case 2:17-cv-11910-MAG-DRG ECF No. 457-68 filed 10/23/18   PageID.12095   Page 35
                                    of 47
Case 2:17-cv-11910-MAG-DRG ECF No. 457-68 filed 10/23/18   PageID.12096   Page 36
                                    of 47
Case 2:17-cv-11910-MAG-DRG ECF No. 457-68 filed 10/23/18   PageID.12097   Page 37
                                    of 47
Case 2:17-cv-11910-MAG-DRG ECF No. 457-68 filed 10/23/18   PageID.12098   Page 38
                                    of 47
Case 2:17-cv-11910-MAG-DRG ECF No. 457-68 filed 10/23/18   PageID.12099   Page 39
                                    of 47




                   EXHIBIT C
Case 2:17-cv-11910-MAG-DRG ECF No. 457-68 filed 10/23/18   PageID.12100   Page 40
                                    of 47
Case 2:17-cv-11910-MAG-DRG ECF No. 457-68 filed 10/23/18   PageID.12101   Page 41
                                    of 47




                   EXHIBIT D
Case 2:17-cv-11910-MAG-DRG ECF No. 457-68 filed 10/23/18                         PageID.12102         Page 42
                                    of 47


   2/ 154

                                                               (Logo)
    Republic of Iraq
    Ministry of Migration and the
    Displaced
    Minister’s Office

    Template: 1/ 1/ 582
    Date: 07/29/2018


   To: The Ministry of Foreign Affairs - Minister’s Office

   Subject: Forced Return

   Dear Minister,

   We have received information indicating that some countries which host Iraqi nationals intend to
   forcibly return them, particularly, the EU countries and the USA.

   Since this issue contravenes the policy of the State and international law and norms, please ensure
   that all our embassies and consulates in the countries that host Iraqi nationals are ensuring they are
   not subject to deportation or forced return.



   My best regards,

   (Personal Signature)

   Dr. Jassim Mohamed Mohamed Ali

   Minister of Migration and Displaced

   07/26/2018




   Copies sent to:

   - The Ministry of Interior (MOI) – Minister’s Office/ To take the necessary actions to ensure forcibly
   returned nationals are not taken in… With best regards
   - The Ministry of Transport (MOT) – Minister’s Office/ To take the necessary actions to ensure
   forcibly returned nationals are not taken in… With best regards


   Tel: (5370049), Baghdad, Kradat Mariam
   Email: momdminister@outlook.com
Case 2:17-cv-11910-MAG-DRG ECF No. 457-68 filed 10/23/18   PageID.12103   Page 43
                                    of 47
Case 2:17-cv-11910-MAG-DRG ECF No. 457-68 filed 10/23/18   PageID.12104   Page 44
                                    of 47
Case 2:17-cv-11910-MAG-DRG ECF No. 457-68 filed 10/23/18   PageID.12105   Page 45
                                    of 47




                   EXHIBIT E
    Case 2:17-cv-11910-MAG-DRG ECF No. 457-68 filed 10/23/18           PageID.12106   Page 46
                                        of 47

Scott, Kimberly L.

From:                         Daniel Smith <dwsmithemail@yahoo.com>
Sent:                         Sunday, August 5, 2018 9:55 AM
To:                           Miriam Aukerman; Margo Schlanger
Subject:                      Fw: Forced deportation policy document
Attachments:                  IMG-20180801-WA0007.jpg




----- Forwarded Message -----
From: MoMD MINISTER <momdminister@outlook.com>
To: Daniel Smith <dwsmithemail@yahoo.com>
Sent: Wednesday, August 1, 2018, 11:59:50 AM GMT+3
Subject: Re: Forced deportation policy document




Sent from Outlook




                                                     1
Case 2:17-cv-11910-MAG-DRG ECF No. 457-68 filed 10/23/18   PageID.12107   Page 47
                                    of 47
